UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF JOWA
WESTERN DIVISION

 

HEYL TRUCK LINES, INC. and VAN WYK, Case No.5:18-cv.04099
INC.,, Jury Trial Demanded

Plaintiffs,
AMENDED
- VS- COMPLAINT

HALDEX BRAKE PRODUCTS
CORPORATION,

Defendant.

 

 

AMENDED COMPLAINT

Plaintiffs, Heyl Truck Lines, Inc. (“Heyl”) and Van Wyk, Inc. (“Van Wyk,” and
collectively with Heyl, the “Plaintiffs”), by and through counsel, submits this Amended
Complaint against Defendant Haldex Brake Products Corporation (“Haldex”) and in support

states as follows:

NATURE OF ACTION
l. Plaintiffs each individually purchased Kenworth T680 trucks manufactured by
Kenworth Truck Company, an affiliate of PACCAR Inc. (“Kenworth”). Since 2016, Van Wyk
has had two Kenworth T680 trucks catch fire, and Heyl has had three Kenworth T680 trucks
catch fire while being driven at highway speeds. The fires are caused by a defect within the
truck’s brake chambers which are designed and manufactured by Haldex. The defects in the
brake chambers existed at the time the parts left Haldex’s custody and control and are not a

result of negligent assembly by Kenworth. Plaintiffs have suffered substantial monetary losses as

Case 5:18-cv-04099-CJW-KEM Document 21-1 Filed 04/18/19 Page 1 of 8
Exhioct4 pal

 
a direct result of the fires. Plaintiffs state claims against Haldex for breach of warranty,
negligence and products liability, and seek compensation for their losses.
PARTIES, JURISDICTION AND VENUE

2. Plaintiff Heyl is corporation organized under the laws of the State of Iowa with its
principal place of business in Akron, lowa.

3, Plaintiff Van Wyk is a corporation organized under the laws of the State of Iowa
with its principal place of business in Sheldon, Iowa.

4, Defendant Haldex is a corporation organized under the laws of Delaware with its
headquarters located at 10930 N, Pamona Avenue, Kansas City, Missouri 64153. Haldex is
registered as a foreign corporation to do business in the State of lowa and conducts business
within this Court’s jurisdiction.

5, Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332(a)(1) because
Haldex purposefully availed itself of this forum by doing business in the State of Iowa, and, as a
result of such conduct, Haldex should reasonably anticipate being hailed to court in this forum,
this action is between citizens of different states, and the amount in controversy exceeds
$75,000.00.

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

FACTS

7. Heyl is a freight transportation company which owns and operates approximately

400 Class 8 tractor-trailers to provide transportation services to customers located in the United

States and Canada.

2

Case 5:18-cv-04099-CJW-KEM Document 21-1 Filed 04/18/19 Page 2 of 8
Eh: bs tA 09 2-

 
8. Van Wyk is a freight transportation company which owns and operates
approximately 210 Class 8 tractor-trailers to provide transportation services to customers located
in the United States and Canada.

9. Plaintiffs each purchased T680 Kenworth trucks manufactured by Kenworth that
had Haldex component brake chambers installed on the trucks at the time of purchase by
Plaintiffs (the “Subject Trucks”).

10, | Heyl has experienced at least three separate instances of defective brake chambers
causing Subject Trucks to catch fire. Specifically, on or about January 22, 2018, one of Heyl’s
trucks, a 2017 Kenworth T680, with mileage of 207,000, suffered a complete fire loss.
Additionally, on or about May 1, 2018, another of Heyl’s trucks, a 2016 Kenworth T680, with
mileage of approximately 442,000, suffered a complete fire loss. Finally, on or about December
31, 2018, another of Heyl’s trucks, a 2018 Kenworth T680, with mileage of approximately
199,000, suffered a complete fire loss.

Il. Van Wyk has experienced at least two separate instances of defective brake
chambers causing Subject Trucks to catch fire. Specifically, on or about January 26, 2017, one of
Van Wyk’s trucks, a 2015 Kenworth T680, with mileage of approximately 350,000, suffered a
complete fire loss. Additionally, on or about February 22, 2018, another of Van Wyk’s trucks, a
2017 Kenworth T680, with mileage of approximately 209,504, suffered substantial fire damage
but not a total loss.

12. Upon information and belief, the Heyl fires and Van Wyk fires started as a result
of a defect in each of the Subject Truck’s brake chambers.

13. Atall times hereto, Plaintiffs have not used the Subject Trucks or component

brake chambers in any unusual way. Their use of the Subject Trucks and component brake

3

Case 5:18-cv-04099-CJW-KEM Document 21-1 Filed 04/18/19 Page 3 of 8
Exch lath prg3

 
chambers is and always has been consistent with foreseeable standard industry practice and
constitutes normal use and service.

14. To the best of Plaintiffs’ information and belief, of the fires which were able to be
investigated, the investigating parties have concluded the cause to be a defect within the brake
chambers manufactured by Haldex. Based upon information and belief at the time of this
Amended Complaint, the fires appear to stem from the metal spring breaking within the brake
chamber and damaging the rubber diaphragm. Eventually the broken spring ruptures the
diaphragm and causes an air leak, which in turn causes the other brakes on the tractor to drag,
overheat, and ignite, which starts a wheel fire.

15. To the best of Plaintiff’s information and belief at the time of this Amended
Complaint, Haldex’s manufacturing process includes dipping the brake chamber springs into a
chemical fluid to form a protective coating. It is believed that Haldex’s process involved dipping
two springs at the same time. However, the two springs would touch each other in the process,
and therefore no coating would adhere to where the springs were touching. The result is that a
part of the spring was not properly protected with the coating which allowed and/or accelerated
corrosion of the spring. Plaintiffs reserve the right to conduct their own investigations to
determine the cause(s) of the product failures and amend, modify or supplement the foregoing
preliminary understanding of the cause of the failures.

16. ‘The defective brake chambers resulted in physical damage and loss to Plaintiffs’
Subject Trucks, the trailers being pulled, and the cargo inside.

17. Heyl has incurred, and continues to incur, significant expense relating to the

damage to the Subject Trucks, trailers, and cargo. Expenses to date total at least $694,031.03.

4

Case 5:18-cv-04099-CJW-KEM Document 21-1 Filed 04/18/19 Page 4 of 8
FExchihit Rpg4

 
18. Van Wyk has incurred, and continues to incur, significant expense relating to the

damage to the Subject Trucks, trailers, and cargo. Expenses to date total at least $311,364.68.
COUNT I: NEGLIGENCE

19. Plaintiffs incorporate by reference the allegations in Paragraphs 1 through 18 of
the Amended Complaint, above, as if fully restated herein.

20.  Haldex owed a duty to Plaintiffs, as an intended user of ifs products, to design and
manufacture brake chambers free from defect. Haldex breached that duty by placing in the
stream of commerce brake chambers that were ill-equipped to withstand every day, ordinary use.
As a result of the breach, Plaintiffs suffered significant monetary losses,

21. Haldex had a duty to use reasonable care to assure that its brake chambers were
safe, free from material defects, and would not fail.

22.  Haldex was aware of the conditions to which the brake chambers would be
exposed during use.

23. Haldex knew, or should have known, that the brake chambers it manufactured
were defective.

COUNT O: STRICT PRODUCTS LIABILITY

24. Plaintiffs incorporate by reference the allegations in Paragraphs | through 23 of
the Amended Complaint, above, as if fully restated herein.

25. Haldex was the manufacturer of the brake chambers contained in the Subject
Trucks.

26, _Haldex placed the brake chambers contained in the Subject Trucks in the stream

of commerce in a defective condition.

5

Case 5:18-cv-04099-CJW-KEM Document 21-1 Filed 04/18/19 Page 5 of 8
Exhilart 8 gS

 
27. Since Plaintiffs purchased the Subject ‘Trucks, they have used them solely and
strictly for their intended use.

28. At the time of the fires, the condition of the subject brake chambers contained in
the Subject Trucks had not been materially altered or changed since they left the custody and
control of Haldex.

29. The brake chambers contained in the Subject Trucks were defective.

30. The aforementioned brake chambers were defective in design, production, and/or
manufacture, in that they failed to conform to the representations and/or warranties that came
with, or should have come with, said product, including, but not limited to express warranties,
implied warranties of merchantability, and/or implied warranty of fitness for a particular
purpose.

31. The fires were a direct and proximate result of the defective condition of the
aforementioned brake chambers contained in the Subject Trucks.

32. As a result of inherent defects in the brake chambers, the brake chambers
themselves are unreasonably dangerous and defective, even if used solely and strictly for their
intended use.

33.  Asaresult of the inherent defects in the brake chambers, Heyl has suffered losses
of at least -$694,031.03 and Van Wyk has suffered losses of at least $311,364.68.

34, Because it sold, distributed, and/or manufactured an inherently defective and
unreasonably defective product, Haldex is strictly liable to Plaintiffs for all damages caused by
the defective brake chambers, regardless of whether Haidex knew, or should have known, that

the brake chambers they sold, distributed, and/or manufactured were defective.

6

Case 5:18-cv-04099-CJW-KEM Document 21-1 Filed 04/18/19 Page 6 of 8

EVA bi? Rpg

 
COUNT Ill: BREACH OF EXPRESS AND/OR IMPLIED WARRANTY

35. Plaintiffs incorporate by reference the allegations in Paragraphs | through 34 of
the Amended Complaint, above, as if fully restated herein.

306. Upon information and belief, Haldex expressly and/or impliedly warranted that
_ the brake chambers they manufactured and sold would be free of defect, merchantable and also
fit for the ordinary purposes for which brake chambers are used.

37. The Haldex brake chambers in the Kenworth trucks that are prone to catching fire
are not fit for the ordinary purposes for which brake chambers are used.

38. Plaintiffs have used Haldex’s brake chambers for their ordinary purposes,

39. The component Haldex brake chambers are not merchantable.

40. Plaintiffs provided Haldex with notice of their claims prior to filing this lawsuit.

4]. As aresult of Haldex’s breach of any and all express and implied warranties, Heyl
has suffered damages of at least$694,031.03.

42. As aresult of Haldex’s breach of any and all express and implied warranties, Van
Wyk has suffered damages of at least $311,364.68.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiffs pray as follows:

1. That judgment be entered against the Defendant in excess of -$694,031.03 in
damages for Plaintiff Heyl’s collective claims, plus reasonable attorneys’ fees, pre-judgment and
post- judgment interest;

2. ‘That judgment be entered against the Defendant in excess of $311,364.68 in
damages for Plaintiff Van Wyk’s collective claims, plus reasonable attorneys’ fees, pre-judgment

and post- judgment interest;

7

Case 5:18-cv-04099-CJW-KEM Document 21-1 Filed 04/18/19 Page 7 of 8

 
3, ‘That the costs of this action be taxed against Defendant; and such other general
and equitable relief as the Court deems necessary and appropriate.

DEMAND FOR JURY TRIAL

 

Plaintiffs demand a trial by jury on all claims.

Dated this 18th day of April, 2019.

HAGEN, WILKA & ARCHER, LLP

/s/ David L. Edwards

David L. Edwards

Sara E, Schroeder

600 S. Main Avenue, Suite 102

P.O. Box 964

Sioux Falls, SD 57101-0964

Telephone: (605) 334-0005

Facsimile: (605) 334-4814

E-Mail: david@hwalaw.com
sara@hwalaw.com

 

MAYNE, HINDMAN, DAANE, PARRY &
WINGERT

By: /siJames N. Daane  AT0001802
James N. Daane, P.C.
John D. Mayne
701 Pierce Street, Suite 300
P.O. Box 1678
Sioux City, IA 51102-1678
Telephone: (712) 252-2424
Facsimile: (712) 255-8049
E-mail: jdaane@maynelaw.com

jmayne@maynelaw.com

ATTORNEYS FOR PLAINTIFFS

8

Case 5:18-cv-04099-CJW-KEM Document 21-1 Filed 04/18/19 Page 8 of 8

Exch thith py 6

 
